


Exhibit 10.62

 

 

Sanmina-SCI Corporation
2700 North First Street
San Jose, California 95134
Tel (408) 964-3500

 

February 23, 2007

 

 

Michael R. Tyler

 

Dear Michael,

 

On behalf of Sanmina-SCI Corporation, I am pleased to offer you the position of
Senior Vice President, General Counsel & Corporate Secretary reporting to Jure
Sola, Chairman & CEO. Your primary responsibilities in this assignment were
discussed with you during your interview. You should also be aware, however,
that due to the nature of our business, you could be assigned to other duties
and responsibilities by persons within the Company to whom you will be
reporting.

 

In this position, you will be classified as an exempt employee, and you will
receive a base salary of $350,000.00 annually. You will be paid bi-weekly in
accordance with the Company’s payroll practices. You will also receive a car
allowance in the amount of $6,000.00 annually (to be paid incrementally each pay
period).

 

Your payout for the company’s Annual 2007 Bonus will be $150,000.00, provided
you are employed for the duration of the year. The bonus will be paid in
accordance with the Company’s normal pay practices for bonuses.

 

You will also be allocated a relocation allowance of $30,000.00. The Company
will also pay for up to 6 months of temporary lodging at a cost of up to
$3,000.00 per month. Sanmina-SCI has engaged the services of Lexicon Relocation
services to assist with managing your relocation and to minimize any tax impact
associated with qualified moving expenses. Lexicon will assist you throughout
the relocation process and explain tax implications. The attached “Relocation
Allowance Offer” outlines the requirements for utilizing this allowance and
provides you with contact information for your Lexicon Relocation Counselor.
Please review the details of this document prior to acknowledging your
acceptance of this offer.

 

As a regular full time employee, you will be eligible to participate in the
medical, life, and dental coverages within the terms of the Company’s insurance
plans in effect during your employment. Enclosed is the 2007 Summary of Benefit
Options which describes the Benefit Plan in greater detail. You should be aware
that the terms of such insurance programs may be modified from time to time
during the course of employment with the Company. Please contact Dan Pon, Vice
President of Benefits at 408-964-3842 with any questions.

 

In addition, Sanmina-SCI offers a number of Company sponsored benefits,
including a retirement Deferred Savings Plan (401K), which you will be eligible
to participate in, after completing one month, of regular full-time employment.

 

You will also be recommended for a stock option grant of one hundred thousand
(100,000) shares. Your stock option grant date will be the fifteenth (15th) of
the month, following your date of hire, provided formal approval by a Designated
Approver is obtained prior to the fifteenth (15th) calendar day of the month. 
One fifth of the shares subject to your stock option will be exercisable after
one year of service, and thereafter the remaining shares will become exercisable
in equal installments of 1/48 per month for a total vesting period of 5 years.
Your stock option grant is subject to approval by the Company’s Board of
Directors. The terms of your stock option will be set forth in a definitive
stock option agreement between you and the Company.

 

--------------------------------------------------------------------------------


 

In addition, you will be recommended for one hundred thousand (100,000) shares
of restricted stock (RSU) to fully vest at the end of three (3) years. Your RSU
grant is subject to approval by the Company’s Board of Directors at their next
regularly scheduled meeting. The terms of your RSU unit will be set forth in a
definitive stock agreement between you and the Company.

 

Your employment pursuant to this offer is contingent on your executing and
agreeing to be bound by the terms and conditions of the Company’s standard
Employee Propriety Information and Inventions Agreement, a copy of which is
attached. Employment with Sanmina-SCI is also contingent upon you providing the
Company with the legally required proof of authorization to work in the United
States.

 

You understand and acknowledge that employment with the Company is for an
unspecified duration and constitutes “at-will” employment. You acknowledge that
this employment relationship may be terminated at any time, with or without
cause or for any or no cause, at the option of either you or the Company, with
or without notice. If your employment is terminated by Sanmina-SCI without
cause, you will receive 12 months of salary continuation, upon execution, by
you, of an Agreement and General Release.

 

We sincerely hope that you will accept our offer of employment and we look
forward to working with you. We would like you to begin your employment with
Sanmina-SCI within 30 days of accepting our offer.

 

This offer is valid until Friday, March 2, 2007. Please acknowledge your receipt
and acceptance of our offer before this date by signing and returning a complete
copy to my attention in the enclosed envelope. Please keep one copy of the offer
letter for your records. We look forward to your joining the Sanmina-SCI team.

 

 

Sincerely,

 

/s/ JURE SOLA

 

Jure Sola

Chairman & CEO

 

Enclosures

 

 

Agreed to and accepted this 2nd day of March, 2007.

 

 

/s/ MICHAEL R. TYLER

 

April 16th 2007

 

Michael R. Tyler

Start Date

 

--------------------------------------------------------------------------------


 

February 28, 2007

 

 

Michael R. Tyler

 

Dear Michael:

 

Please consider this an addendum to the letter offer of employment to you from
Sanmina-SCI, dated February 23, 2007 (the “Offer Letter”). This addendum is
written on behalf of and with the full knowledge and approval of Jure Sola,
Chairman & CEO. This addendum changes the offer letter as follows:

 

1.              The position title shall be Executive Vice-President, General
Counsel & Corporate Secretary.

2.              You will be allocated a relocation allowance of $40,000.00. The
relocation allowance will be paid to you in one lump sum, within 30 days of your
start date of employment at Sanmina-SCI. No other relocation allowance will be
paid to you. If you leave Sanmina-SCI voluntarily within one year of your start
date of employment, you must repay the Company the $40,000.00 relocation
allowance.

3.              The Company will pay for up to nine (9) months of temporary
lodging at a cost of up to $3,000.00 per month.

4.              If your employment is terminated by Sanmina-SCI without “cause”,
or if you leave the Company for “good reason,” as the terms “cause” and “good
reason” have been previously defined between you and Sanmina-SCI, then you will
receive twelve (12) months of salary continuation, upon execution by you, of an
Agreement and General Release.

 

Please sign and date both page two of the Offer Letter and this letter below,
and return both by facsimile to Sanmina-SCI (408-964-3636) and to Korn/Ferry
International (415-956-8265).

 

Sincerely:

 

Stephen P. Van Liere

Tod Gregory

Korn/Ferry International

 

 

Agreed to and accepted this 2nd day of March, 2007.

 

 

/s/ MICHAEL R. TYLER

 

Michael R. Tyler

 

--------------------------------------------------------------------------------


 

November 15, 2007

 

 

Michael R. Tyler

 

Dear Mike:

 

This letter will amend the addendum dated as of February 28 (the “Addendum”) to
the letter offer of employment to you from Sanmina-SCI, dated as of February 23,
2007. The purpose of this amendment is to bring the Addendum into compliance
with Section 409A of the Internal Revenue Code. Section 4 of the Addendum shall
be amended as follows:

 

4.     If your employment is terminated by Sanmina-SCI without “cause”, or if
you leave the Company for “good reason,” as the term “cause” has been previously
defined between you and Sanmina-SCI, and “good reason” is defined in the safe
harbor provisions in Treas. Reg. § 1.409A-1(n) (2), as amended, then you will
receive twelve months of salary, upon execution by you, of an Agreement and
General Release.

 

All other provisions of the Addendum remain the same.

 

Sincerely:

 

/s/ WAYNE SHORTRIDGE

 

Wayne Shortridge

Chairman, Compensation Committee

Sanmina-SCI Corporation

 

 

Agreed to and accepted this 15 day of November, 2007.

 

/s/ MICHAEL TYLER

 

Michael R. Tyler

 

--------------------------------------------------------------------------------
